Citation Nr: 9935504	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  During the veteran's lifetime, service 
connection was in effect for a scar of the right back, over 
the eleventh and twelfth ribs, as a residual of a bullet 
wound, which was assigned a 10 percent evaluation.  The 
appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO).    


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on September 
17, 1969, was empyema of the right chest due to fracture of 
the right third, fourth, and fifth ribs due to an accident.   

2.  At the time of the veteran's death, service connection 
was in effect for a scar of the right back, over the eleventh 
and twelfth ribs, as a residual of a bullet wound, which was 
assigned a 10 percent evaluation.   

3.  Competent evidence tending to link the veteran's cause of 
death to service or tending to show that the veteran's 
service-connected disability caused or contributed to the 
veteran's cause of death has not been presented.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).
2.  The criteria for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Veteran's Cause 
of Death

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the appellant 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Analysis

The appellant asserts that the veteran's death is related to 
his period of service.  She argues that had the veteran filed 
a claim for service connection for post traumatic stress 
disorder, he would have been rated as 100 percent.  She 
contends that the veteran was dysfunctional in his personal 
life, and he had signs of paranoia and depression.  The 
appellant asserts that the veteran's death was the direct 
result of the post traumatic stress disorder that was 
incurred in service.   

At the hearing before the RO in April 1995, the appellant 
indicated that the veteran had a drinking problem.  Hearing 
Transcript, hereinafter Tr., 2.  She indicated that the 
veteran went to the VA medical center in Livermore for 
psychiatric treatment in 1956, 1957, and 1958, and 1959.  Tr. 
4.  She indicated that he was treated at the Palo Alto VA 
hospital in 1959.  Tr. 4. 

A copy of the veteran's death certificate indicates that he 
died on September 17, 1969.  The immediate cause of death was 
listed as empyema of the right chest due to fracture of the 
right third, fourth, and fifth ribs.  It was noted that the 
veteran incurred the injury due to an accident.  The place 
and date of the injury was unknown.  The injury was described 
as occurring from a history of falls.  An autopsy was 
performed.  It was noted that another significant condition 
that contributed to the veteran's death, but was not related 
to the immediate cause of death was cirrhosis of the liver.  
At the time of the veteran's death, service connection was in 
effect for scar of the right back, over the eleventh and 
twelfth ribs, as a residual of a bullet wound and a 10 
percent evaluation was assigned.   

The appellant has not submitted competent evidence that 
medically relates the veteran's cause of death to his period 
of service.  The appellant has not submitted competent 
medical evidence which establishes that the empyema of the 
right chest due to the fracture of the right third, fourth, 
and fifth ribs was incurred in service.  Service medical 
records do not reflect a diagnosis of empyema of the right 
chest.  The appellant has not submitted competent evidence 
which establishes that the veteran's cause of death was 
caused by his service-connected scar of the right back over 
the eleventh and twelfth ribs as a residual of a bullet 
wound.  

The appellant asserts that the veteran had a psychiatric 
disability, post traumatic stress disorder, which was caused 
by his period of service, and this disorder caused the 
veteran to drink too much and it eventually led to the 
veteran's death.  At the hearing before the RO in April 1995, 
the appellant indicated that the veteran had a drinking 
problem.  Tr. 2.  She indicated that the veteran went to the 
VA medical center in Livermore for psychiatric treatment in 
1956, 1957, and 1958, and 1959.  Tr. 4.  She indicated that 
he was treated at the Palo Alto VA hospital in 1959.  Tr. 4.  
Review of the record reveals that the appellant has not 
submitted competent evidence to support this contention.  
There is no competent medical evidence of record which 
establishes that at the time of his death, the veteran had a 
psychiatric disorder which was incurred in or was medically 
related to his period of service.  The appellant asserts that 
the veteran was treated at the VA hospitals in Livermore and 
Palo Alto, California, in the late 1950's and 1960's for 
psychiatric disorders.  Review of the record reveals that the 
RO conducted searches for such treatment records, and neither 
facility had the veteran's records on file and no records 
were found. 

The appellant, the veteran's sister, and his brother stated 
that the veteran had a psychiatric disorder after he returned 
from World War II.  Although the appellant and other lay 
persons are competent to provide an account of the veteran's 
symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant 
herself and the veteran's siblings do not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the veteran 
had a psychiatric disorder after his period of service and at 
the time of his death.  See Espiritu, supra.  The appellant 
has not submitted any other competent medical evidence to 
support her allegations that the veteran had a psychiatric 
disorder which was medically related to his period of 
service. 

The Board points out that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. §5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  The 
appellant has not submitted any competent medical evidence to 
establish that the veteran's cause of death was medically 
related to his period of service.  

The Board points out that the veteran's death certificate 
indicates that the veteran also had cirrhosis of the liver 
which was another significant condition which contributed to 
the veteran's death but was not related to the immediate 
cause of death.  There is no competent evidence of record 
which medically relates the cirrhosis of the liver to the 
veteran's period of service.  

As noted above, the veteran's death certificate did not 
provide details regarding the accident that caused the 
empyema of the right chest due to fracture of the right 
third, fourth, and fifth ribs.  It was noted that the date 
and place of the accident was unknown.  The death certificate 
indicated that the veteran had a history of falls.  However, 
it is unclear what caused this history of falling or whether 
the veteran had a disorder that caused him to fall.  The 
appellant herself admitted that she did not know the 
circumstances surrounding the accident that led to the 
veteran's death.  At the hearing before the RO in April 1995, 
the appellant indicated that she was not with the veteran at 
the time he died and she did not know anything about the 
veteran's history of falls, which was noted in the death 
certificate.  Tr. 4 and 5.     

The Board notes that the RO attempted to obtain records from 
the police department and medical examiner, in order to 
obtain information about the circumstances surrounding the 
veteran's death, but to no avail.  The RO also attempted to 
obtain records from the S.C.V. Medical Center where the 
veteran died, but no records were found.  Consequently, the 
Board finds that the appellant's statements, that a 
disability that was incurred in service, caused the accident 
that resulted in the veteran's death, are speculative and are 
insufficient to render the claim well-grounded.  

Accordingly, as there is no competent evidence establishing 
medical causation between the veteran's cause of death and 
his period of service or his service-connected disabilities, 
the appellant's claim is implausible and not well-grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 

The Board notes that the RO complied with the provisions of 
38 U.S.C.A. § 5103 (West 1991) and made a diligent attempt to 
obtain all pertinent treatment records that were identified 
by the appellant.  Unfortunately, the pertinent records that 
were identified by the appellant were no found.  

Entitlement to Dependency and Indemnity Compensation under 
the Provisions of 38 U.S.C.A. § 1318 (West 1991)

Pertinent Law and Regulations

Under the provisions of 38 U.S.C.A. § 1318, dependency and 
indemnity compensation benefits shall be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: the veteran's death was not caused by his 
own willful misconduct; and the veteran was in receipt of or 
for any reason (including receipt of military retired or 
retirement pay or correction of a rating after the veteran's 
death based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either: was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

Entitlement to dependency and indemnity compensation benefits 
may be established if the veteran was "entitled to receive" 
benefits based on a total disability rating, regardless of 
whether such benefits were actually received.  Dependency and 
indemnity compensation benefits may be awarded if the 
evidence in the veteran's claims file at the time of his 
death, when evaluated in accordance with the law then in 
effect or made retroactively applicable, shows that the 
veteran would have been hypothetically entitled to a 
different decision on a compensation issue.  Green v. Brown, 
10 Vet. App. 111 (1997). 

Analysis

The evidence of record establishes that the veteran's 
immediate cause of death was empyema of the right chest due 
to fracture of the right third, fourth, and fifth ribs due to 
an accident.  There is no evidence that establishes that the 
veteran's cause of death was caused by his own willful 
misconduct.  As noted above, the veteran's only service-
connected disability was scar of the right back over the 
eleventh and twelfth ribs as a residual of a bullet wound.  
In a March 1946 rating decision, service connection was 
granted for a scar of the right back over the eleventh and 
twelfth ribs as a residual of a bullet wound.  A 10 percent 
evaluation was assigned effective from January 18, 1946.  The 
veteran had no other service-connected disabilities. 

The Board finds that the appellant is not entitled to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  The medical evidence of record does not 
establish that the veteran would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  

The Board points out that the law in effect in January 1946 
and in September 1969 is essentially the same as the law 
currently in effect for the determination of a total rating.  
The pertinent regulations essentially provide that a total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation; provided, that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  See 38 C.F.R. § 2.1165 (1938 & Supp. 1946); 
38 C.F.R. § 4.15 (1969). 

Review of the record reveals that a 10 percent evaluation was 
assigned to the service-connected scar of the right back from 
the time of service separation in 1946 until the veteran's 
death in 1969.  At no time was a 100 percent evaluation 
assigned to the service-connected disability. 

The Board finds that the evidence in the case file at the 
time of the veteran's death does not establish that the 
veteran was "entitled to receive" compensation for service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  

The Board points out that there is no medical evidence, which 
was part of the record at the time of the veteran's death, 
that is dated within ten years of the veteran's death in 
1969.  There is no medical evidence describing the severity 
of the veteran's service-connected disability during the 
years immediately preceding his death or which establishes 
that the service-connected disability prevented the veteran 
from securing or following a substantially gainful 
occupation.  See 38 C.F.R. §§ 4.15, 4.16 (1969).  Thus, the 
Board concludes that the record does not establish veteran's 
service-connected disability was totally disabling within ten 
years of the veteran's death.  

The Board also finds that the evidence of record does not 
establish that the service-connected scar of the right back 
was totally disabling since service separation and for a 
period of not less than five years immediately preceding 
death.  As noted above, at the time of the veteran's death, 
service connection was in effect for scar of the right back, 
over the eleventh and twelfth ribs, as a residual of a bullet 
wound, and a 10 percent disability evaluation was assigned 
under Diagnostic Code 5301, Muscle Injury to Muscle Group 1.  
The veteran's separation examination report, dated in January 
1946, indicates that the veteran had a scar of the right back 
over the eleventh and twelfth ribs.  It was also noted that 
the veteran reported having a pulling feeling in his back 
when lifting anything heavy.  Examination revealed no 
musculoskeletal defects.  A March 1948 VA examination report 
indicates that the veteran had a scar on the right back over 
the eleventh and twelfth ribs as a residual of the bullet 
wound.  The veteran reported that he had stiffness and pain 
in his lower back, especially in cold weather and when he did 
any bending.  He indicated that because of his back, he could 
not hold a job.  Examination revealed the veteran's muscular 
development was good, his carriage was upright, his posture 
was good, and his gait was normal.   The veteran reported 
that while in combat, he sustained a gunshot wound to the 
right back.  He indicated that the pleural and peritoneal 
walls were not penetrated.  The veteran indicated that he had 
discomfort at times.  Examination revealed a five inch by one 
inch oblique scar over the right eleventh and twelfth ribs.  
It was noted that there was a moderate loss of the 
paravertebral muscles.  The scar was adherent but not tender 
to pressure.  There was no deformity of the chest wall.  
Motion in the back was normal.  X-ray examination revealed no 
foreign bodies and there was no evidence injury to the bones.  
Diagnosis, in pertinent part, was gunshot wound to the back 
over the right eleventh and twelfth ribs.   

The Board finds that the evidence of record fails to 
establish that the veteran's service-connected scar of the 
right back as a residual of a bullet wound was totally 
disabling at the time of service separation.  The evidence of 
record establishes that in 1948, the veteran reported that he 
had stiffness and pain in the lower back, and that this 
disability precluded him from holding a job.  However, the 
Board finds that the evidence of record does not establish 
that the veteran was precluded from all forms of employment 
or that the service-connected disability rendered it 
impossible for an "average man" to follow any occupation 
similar to that of the disabled veteran at the time of 
enlistment.  See 38 C.F.R. § 2.1165 (1938).  The 1948 VA 
examination report indicates that motion of the veteran's 
back was normal.  The Board finds that this medical evidence 
does not establish that the service-connected disability 
rendered it impossible for the veteran to follow his 
occupation prior to service, which was farmer and fruit 
picker.  Furthermore, the Board points out that there is no 
medical evidence of record which establishes that the 
service-connected scar of the right back was totally 
disabling at any time prior to the veteran's death.  As noted 
above, there is no medical evidence of record which is 
pertinent to the service-connected disability and which is 
dated within ten years of the veteran's death in 1969.   

In conclusion, the Board finds that the evidence does not 
establish that the veteran was in receipt of or was not in 
receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  Thus, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim and the claim is denied. 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

